DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20160320771 A1) in view of Fan et al. (JP 2018507325 A, hereinafter Fan) and in view of Chandar et al. (US 20190054700 A1, hereinafter Chandar).
Regarding claim 1, Huang discloses an apparatus (Abstract, lines 1-3, “…systems for predicting deformation error and compensating for shape deviation in Additive Manufacturing (AM) techniques…”) comprising: 
memory to store instructions (Para. 0025, lines 5-7, “computer 120 can include various types of computer storage media and devices, which can include the memory 114…”); and 
at least one processor (Para. 0025, lines 1-2, “The processor 112 can be one or more hardware processors, which can each include multiple processor cores.”) to execute the instructions to at least: 
extract image features from image data to represent the image data as a set of image features (Para. 0027, lines 1-2, “The 3D Scan Processing Software 116 is programmed to analyze, process, and manipulate the scan data…”), the image data captured by a camera (Para. 0020, lines 5-7, “The 3D scanner 105 can include cameras or sensors employed to generate dense point clouds or polygon meshes used in 3D modeling.”) during an additive manufacturing process; 
apply a model to the set of image features (Para. 0009, lines 3-4, “…obtaining a deformation model for an additive manufacturing (AM) machine…”); 
predict an error in the additive manufacturing process using an output of a model (Para. 0009, lines 15-20, “…predicting deformation for the object using the deformation model applied to the 3D model, wherein the predicting includes calculating for a given point on the 3D model separate in-plane and out-of-plane error components using the respective in-plane deformation error model and out-of-plane deformation error model); and 
compensate for the error by adjusting a configuration of the apparatus during the additive manufacturing process (Para. 0009, lines 21-26, “…selecting an amount of deformation compensation…and providing the selected amount of deformation compensation to modify the 3D model to compensate for deformation during creation by the AM machine.”).
Huang does not disclose:
including an image of a melt pool of the additive manufacturing process,
apply an artificial intelligence model to the set of image features,
predict an error in the additive manufacturing process using an output of the artificial intelligence model; and 
compensate for the error from the artificial intelligence model by adjusting a configuration of the apparatus during the additive manufacturing process.
However, Fan discloses, in the similar field of using a model to determine defects in an additive manufactured object, a camera that takes images of the melt pool specifically during the additive manufacturing process (Page 17, Section D, lines 1-2, “…obtaining a first set of a series of infrared images of the melt pool, each infrared image including a plurality of pixels…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the camera system in Huang to include images of the melt pool during the manufacturing process as taught by Fan.
Regarding imaging the melt pool, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different regions of the build to capture. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Huang discusses scanning objects created by a 3D printer in order to determine the printer’s inaccuracy levels, Para. 0028, lines 6-7, “…one or more trials on standard calibration parts using 3D printer 150.”. In scanning objects created from a 3D printer during an additive manufacturing process, the melt pool would inherently be one of the areas located with the object. Therefore, imaging the melt pool would provide more data for the processing software to analyze to obtain a better understanding of the 3D printer’s inaccuracies.
Furthermore, Chandar discloses, in the similar field of using models to determine errors in additive manufactured objects, the use of machine learning (which is a subset of artificial intelligence) for use as a model (Para. 0061, lines 5 from end, “…machine learning algorithms for model training from the processing of in-process measurement data…”, where the machine learning algorithms can output error analysis) to determine error in the manufactured object (Para. 0050, lines 12-14, “A polynomial regression model is fitted to this measured data and used to generate height error predictions at each point in the volume of novel parts.”), and then using that performing a correction using the error obtained from the machine learning model (Para. 0050, lines 16-18, “Finally, height error compensation based on the aforementioned model is applied by modifying G-code sequences used to drive the machine.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the unnamed model used in Huang with the machine learning model as taught by Chandar.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using machine learning or a subset of artificial intelligence for model training where real time measurement could be used to constantly update the error models, as stated by Fan, Para. 0061, lines 6 from end, “…machine learning algorithms for model training from the processing of in-process measurement data (for example real time measurements using machine vision or computer vision can be used to constantly update the regression model(s)).”. In addition, the model in Huang and Chandar both are able to achieve error detection and correction, so the substitution of a machine learning model would have the incentive of improving the end-results with higher error accuracies. 
	Regarding claim 2, modified Huang teaches the apparatus according to claim 1, as set forth above.
Modified Huang does not disclose:
wherein the at least one processor is to filter the image data before extracting the image features.
However, Fan discloses a processor that filters the image data before determining image features (Page 18, Section C and D, “…using the processor to filter non-drag particles from the first binary image; (D) using the processor to identify all the remaining particles in the first binary image as drag particles associated with the step (A) of expanding the metal powder layer…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the processor in Huang to have the filtering step for non-drag particles as taught by Fan.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of reducing the amount of white noise in the digital image, which will help improve the accuracy of the image features, as stated by Fan, Page 4, Para. 3, lines 1-3, “…non-drag particles (eg, particles representing excess height or particles resulting from white noise in the digital image) may be filtered from the nth binary image (400). ).”.
	Regarding claim 3, modified Huang teaches the apparatus according to claim 1, as set forth above, discloses applying the artificial intelligence model to the set of image features (Inherently disclosed in teaching from Chandar, Para. 0050, lines 12-14, “A polynomial regression model is fitted to this measured data and used to generate height error predictions at each point in the volume of novel parts.”).
	Modified Huang does not disclose:
wherein the at least one processor is to segment the image data to isolate a region of interest including the image of the melt pool before extracting the image features.
However, Fan discloses isolating regions of higher temperature (Page 7, Para. 5, lines 1-5, “…selective melting step (120), an nth (eg, first) set of a series of infrared images of the molten pool may be obtained (250). The nth set of series of infrared images may also include at least a portion of the powder bed…using a digital video camera with an optical filter that passes only near infrared (NIR) energy.”) that include the melt pool before extracting features (Page 17, Section D, lines 1-2, “…obtaining a first set of a series of infrared images of the melt pool, each infrared image including a plurality of pixels…”, where these images are then filtered and mapped to create a 3D volume quality model). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified method and camera in Huang to include a step of imaging regions of higher temperature as taught by Fan.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of understanding the errors produced in the additive manufacturing process regarding the areas of highest temperature, as stated by Fan, Page 7, Para. 4, lines 1-2, “…a method for creating a 3D volume quality model based on a generated peak temperature map…”.
Regarding claim 7, modified Huang teaches the apparatus according to claim 1, as set forth above, discloses wherein the artificial intelligence model is trained using stored image data to develop the artificial intelligence model (Inherently disclosed in teaching from Chandar, Para. 0061, lines 5 from end, “…machine learning algorithms for model training from the processing of in-process measurement data (for example real time measurements using machine vision or computer vision can be used to constantly update the regression model(s)).”), correlate the artificial intelligence model with the error (Inherently disclosed in teaching from Chandar, Para. 0050, lines 12-14, “A polynomial regression model is fitted to this measured data and used to generate height error predictions at each point in the volume of novel parts.”), and deploy the artificial intelligence model to process captured image data (Inherently disclosed in teaching from Chandar, Para. 0050, lines 16-18, “Finally, height error compensation based on the aforementioned model is applied by modifying G-code sequences used to drive the machine.”).
	Regarding claim 8, modified Huang teaches the apparatus according to claim 1, as set forth above, discloses wherein the at least one processor is to compensate for the error by adjusting at least one of power, scan speed (Inherently disclosed in Huang, Para. 0044, lines 13-15 from end, “…a compensation algorithm can be applied to one error source
(or a portion of error sources) in a manner that can also compensate for any deformation inaccuracies…”, where error sources are stated to be associated with 3D printing technology, such as 3D scanner error), focus, or spot size of the apparatus during the additive manufacturing process.

	Regarding claim 9, Huang discloses a method (“Methods and systems for predicting deformation error and compensating for shape deviation in Additive Manufacturing (AM) techniques…”) comprising: 
extracting (Para. 0027, lines 1-3, “The 3D Scan Processing Software 116 is programmed to analyze, process, and manipulate the scan data (e.g., 2D images, geometric measurements)…”), by executing an instruction using at least one processor (Para. 0025, lines 1-2, “The processor 112 can be one or more hardware processors, which can each include multiple processor cores.”, where the processor can run programs such as the 3D Scan Processing Software 116), image features from image data to represent the image data as a set of image features (Para. 0027, lines 1-3, “The 3D Scan Processing Software 116 is programmed to analyze, process, and manipulate the scan data…”, where the scan data can be understood as image features since the object can be created from the scan data), the image data captured by a camera during an additive manufacturing process (Para. 0020, lines 5-7, “The 3D scanner 105 can include cameras or sensors employed to generate dense point clouds or polygon meshes used in 3D modeling.”); 
applying, by executing an instruction using at least one processor, a model to the set of image features (Para. 0009, lines 3-4, “…obtaining a deformation model for an additive manufacturing (AM) machine…”); predicting, by executing an instruction using the at least one processor, an error in the additive manufacturing process using an output of the artificial intelligence model (Para. 0009, lines 15-20, “…predicting deformation for the object using the deformation model applied to the 3D model, wherein the predicting includes calculating for a given point on the 3D model separate in-plane and out-of-plane error components using the respective in-plane deformation error model and out-of-plane deformation error model); and  - 52 -PATENT Attorney Docket No. 508237-US-1 
compensating for the error by adjusting, by executing an instruction using the at least one processor, a configuration of the additive manufacturing process (Para. 0009, lines 21-26, “…selecting an amount of deformation compensation…and providing the selected amount of deformation compensation to modify the 3D model to compensate for deformation during creation by the AM machine.”).
Huang does not disclose:
including an image of a melt pool of the additive manufacturing process,
apply an artificial intelligence model to the set of image features,
predict an error in the additive manufacturing process using an output of the artificial intelligence model; and 
compensate for the error from the artificial intelligence model by adjusting a configuration of the apparatus during the additive manufacturing process.
However, Fan discloses, in the similar field of using a model to determine defects in an additive manufactured object, a camera that takes images of the melt pool specifically during the additive manufacturing process (Page 17, Section D, lines 1-2, “…obtaining a first set of a series of infrared images of the melt pool, each infrared image including a plurality of pixels…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the camera system in Huang to include images of the melt pool during the manufacturing process as taught by Fan.
Regarding imaging the melt pool, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different regions of the build to capture. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Huang discusses scanning objects created by a 3D printer in order to determine the printer’s inaccuracy levels, Para. 0028, lines 6-7, “…one or more trials on standard calibration parts using 3D printer 150.”. In scanning objects created from a 3D printer during an additive manufacturing process, the melt pool would inherently be one of the areas located with the object. Therefore, imaging the melt pool would provide more data for the processing software to analyze to obtain a better understanding of the 3D printer’s inaccuracies.
Furthermore, Chandar discloses, in the similar field of using models to determine errors in additive manufactured objects, the use of machine learning (which is a subset of artificial intelligence) for use as a model (Para. 0061, lines 5 from end, “…machine learning algorithms for model training from the processing of in-process measurement data…”, where the machine learning algorithms can output error analysis) to determine error in the manufactured object (Para. 0050, lines 12-14, “A polynomial regression model is fitted to this measured data and used to generate height error predictions at each point in the volume of novel parts.”), and then using that performing a correction using the error obtained from the machine learning model (Para. 0050, lines 16-18, “Finally, height error compensation based on the aforementioned model is applied by modifying G-code sequences used to drive the machine.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the unnamed model used in Huang with the machine learning model as taught by Chandar.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using machine learning or a subset of artificial intelligence for model training where real time measurement could be used to constantly update the error models, as stated by Fan, Para. 0061, lines 6 from end, “…machine learning algorithms for model training from the processing of in-process measurement data (for example real time measurements using machine vision or computer vision can be used to constantly update the regression model(s)).”. In addition, the model in Huang and Chandar both are able to achieve error detection and correction, so the substitution of a machine learning model would have the incentive of improving the end-results with higher error accuracies. 
	Regarding claim 10, modified Huang teaches the method according to claim 9, as set forth above.
Modified Huang does not disclose:
further including filtering the image data before applying the artificial intelligence model.
However, Fan discloses a processor that filters the image data before determining image features (Page 18, Section C and D, “…using the processor to filter non-drag particles from the first binary image; (D) using the processor to identify all the remaining particles in the first binary image as drag particles associated with the step (A) of expanding the metal powder layer…”), where the machine learning model is taught by Chandar to be the replacement for the model in Huang. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the processor in Huang to have the filtering step for non-drag particles as taught by Fan.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of reducing the amount of white noise in the digital image, which will help improve the accuracy of the image features, as stated by Fan, Page 4, Para. 3, lines 1-3, “…non-drag particles (eg, particles representing excess height or particles resulting from white noise in the digital image) may be filtered from the nth binary image (400). ).”.
	Regarding claim 11, modified Huang teaches the method according to claim 9, as set forth above.
Modified Huang does not disclose:
further including segmenting the image data to isolate a region of interest including melt pool image data before applying the artificial intelligence model to the region of interest.
However, Fan discloses isolating regions of higher temperature (Page 7, Para. 5, lines 1-5, “…selective melting step (120), an nth (eg, first) set of a series of infrared images of the molten pool may be obtained (250). The nth set of series of infrared images may also include at least a portion of the powder bed…using a digital video camera with an optical filter that passes only near infrared (NIR) energy.”) that include the melt pool before extracting features (Page 17, Section D, lines 1-2, “…obtaining a first set of a series of infrared images of the melt pool, each infrared image including a plurality of pixels…”, where these images are then filtered and mapped to create a 3D volume quality model), where the machine learning model is taught by Chandar to be the replacement for the model in Huang. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified method and camera in Huang to include a step of imaging regions of higher temperature as taught by Fan.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of understanding the errors produced in the additive manufacturing process regarding the areas of highest temperature, as stated by Fan, Page 7, Para. 4, lines 1-2, “…a method for creating a 3D volume quality model based on a generated peak temperature map…”.
Regarding claim 13, modified Huang teaches the method according to claim 9, as set forth above, discloses further including: training the artificial intelligence model using stored image data to develop the artificial intelligence model (Inherently disclosed in teaching from Chandar, Para. 0061, lines 5 from end, “…machine learning algorithms for model training from the processing of in-process measurement data (for example real time measurements using machine vision or computer vision can be used to constantly update the regression model(s)).”); correlating the artificial intelligence model with the error (Inherently disclosed in teaching from Chandar, Para. 0050, lines 12-14, “A polynomial regression model is fitted to this measured data and used to generate height error predictions at each point in the volume of novel parts.”); and deploying the artificial intelligence model to process captured image data (Inherently disclosed in teaching from Chandar, Para. 0050, lines 16-18, “Finally, height error compensation based on the aforementioned model is applied by modifying G-code sequences used to drive the machine.”).
	Regarding claim 14, modified Huang teaches the method according to claim 9, as set forth above, discloses wherein compensating for the error includes adjusting at least one of power, scan speed (Inherently disclosed in Huang, Para. 0044, lines 13-15 from end, “…a compensation algorithm can be applied to one error source (or a portion of error sources) in a manner that can also compensate for any deformation inaccuracies…”, where error sources are stated to be associated with 3D printing technology, such as 3D scanner error), focus, or spot size of an energy beam used during the additive manufacturing process.

Claims 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20160320771 A1) in view of Fan et al. (JP 2018507325 A, hereinafter Fan) and in view of Chandar et al. (US 20190054700 A1, hereinafter Chandar) in further view of Bourdev et al. (US 20180174275 A1, hereinafter Bourdev).
	Regarding claim 4, modified Huang teaches the apparatus according to claim 1, as set forth above.
Modified Huang does not disclose:
wherein the artificial intelligence model includes at least one of an entitlement model or an encoder model.
However, Bourdev discloses, in the field of artificial intelligence and machine learning with the similarity of determining image inaccuracies, a machine learning (which is a subset of artificial intelligence) model that includes an encoder model (Para. 0045, lines 1-3, “…enhanced encoder system 150 trains a compression model, which includes the upsampling model, encoder model…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine learning model in modified Huang to include the encoder model as taught by Bourdev.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the ability to generate a compressed image of the object that closely resembles the original, as stated by Bourdev, Para. 0044, lines 5 from end, “…encoder model is trained to output a compressed representation for a residual 320 that, when synthesized by the decoder model, generates a predicted residual 330 that closely resembles the original residual 320.”, where such an image or residual would serve to help upscale and improve the quality of the image.
	Regarding claim 5, modified Huang teaches the apparatus according to claim 4, as set forth above.
Modified Huang does not disclose:
wherein the artificial intelligence model includes an autoencoder.
However, Bourdev discloses a machine learning model with an autoencoder (Para. 0071, lines 1-2, “…the encoder model 350 and the decoder model 355 form an autoencoder.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine learning model in modified Huang to include the autoencoder as taught by Bourdev.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the artificial intelligence model gain image processing and image improvement capabilities, as stated by Bourdev, Para. 0002, lines 1-3, “…image processing, and more specifically to the improvement of image quality of an image using a machine-learned autoencoder.”.
	Regarding claim 6, modified Huang teaches the apparatus according to claim 5, as set forth above.
Modified Huang does not disclose:
wherein the autoencoder is to reduce the image data to the set of features forming a feature vector and to reconstruct the image data from the feature vector.
However, Bourdev discloses using feature vectors to upscale image data (Para. 0048, lines 3-6, “The upsampling module 210 performs a feature extraction process to extract features from the LQ image 125 and generates a feature vector that is provided as input to the upsampling model.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine learning model in modified Huang to include the feature vectors as taught by Bourdev.
	Regarding the use of feature vectors, it is the Examiner’s position that such a modification would be obvious to try. In the field of machine learning, which is a subset of artificial intelligence, feature vectors are, “…an individual measurable property or characteristic of a phenomenon…” comprised into vectors, from https://en.wikipedia.org/wiki/Feature_(machine_learning). From the definition, these features are a fundamental building block of machine learning that would be known to one of ordinary skill in the art to use for machine learning. As a result, using multiple features as a vector would be a higher level of classification of the features that would also be known to one ordinary skill in the art. With the finite amount of data collection holders in machine learning, features are stated to be used mathematical modeling and would be useful in the models presented in Huang. 
	Regarding claim 12, modified Huang teaches the method according to claim 9, as set forth above.
Modified Huang does not disclose:
further including training at least one of an entitlement model or an encoder model to form the artificial intelligence model.
However, Bourdev discloses a machine learning model that includes training an encoder model (Para. 0045, lines 1-3, “…enhanced encoder system 150 trains a compression model, which includes the upsampling model, encoder model…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine learning model in modified Huang to include the encoder model being trained as taught by Bourdev.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the ability to generate a compressed image of the object that closely resembles the original, as stated by Bourdev, Para. 0044, lines 5 from end, “…encoder model is trained to output a compressed representation for a residual 320 that, when synthesized by the decoder model, generates a predicted residual 330 that closely resembles the original residual 320.”, where such an image or residual would serve to help upscale and improve the quality of the image.

Claims 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20160320771 A1) in view of Fan et al. (JP 2018507325 A, hereinafter Fan) and in view of Chandar et al. (US 20190054700 A1, hereinafter Chandar) in further view of Yamaguchi et al. (JP 2019192714 A, hereinafter Yamaguchi).
	Regarding claim 15, Huang discloses an additive manufacturing apparatus (Para. 0021, line 3 from end, “The 3D printer 150…”) comprising:  - 53 -PATENT Attorney Docket No. 508237-US-1  
extracting image features from image data to represent the image data as a set of image features (Para. 0027, lines 1-2, “The 3D Scan Processing Software 116 is programmed to analyze, process, and manipulate the scan data…”), the image data captured by the camera (Para. 0022, lines 10-11, “…3D scanner 105 includes one or more cameras arranged at various angles about the object 110.”) during the additive manufacturing process and; applying a model to the set of image features (Para. 0009, lines 3-4, “…obtaining a deformation model for an additive manufacturing (AM) machine…”); 
predicting an error in the additive manufacturing process using an output of the model (Para. 0009, lines 15-20, “…predicting deformation for the object using the deformation model applied to the 3D model, wherein the predicting includes calculating for a given point on the 3D model separate in-plane and out-of-plane error components using the respective in-plane deformation error model and out-of-plane deformation error model) and
compensating for error by adjusting the additive manufacturing apparatus during the additive manufacturing process (Para. 0009, lines 21-26, “…selecting an amount of deformation compensation…and providing the selected amount of deformation compensation to modify the 3D model to compensate for deformation during creation by the AM machine.”).
Huang does not disclose:
an energy source to melt material to form a component in an additive manufacturing process; 
a camera aligned with the energy source to obtain image data of the melted material during the additive manufacturing process; and 
a controller to control the energy source during the additive manufacturing process in response to processing of the image data, the controller to adjust control of the energy source based on a correction;
including an image of a melt pool formed from the melted material in the additive manufacturing process; 
applying an artificial intelligence model to the set of image features,
predict an error in the additive manufacturing process using an output of the artificial intelligence model; and 
compensating for the error by generating a correction to adjust a configuration of the energy source during the additive manufacturing process.
However, Fan discloses an energy source to melt material to form a component (Page 11, Para. 2, line 2 from end, “…light from the laser that heats the powder…”), a camera aligned with the energy source to obtain image data (Page 11, Para. 2, lines 2-3 from end, “…the camera collects the visible light from the laser that heats the powder, records a plurality of layers…”), and taking an image of the melt pool (Page 17, Section D, lines 1-2, “…obtaining a first set of a series of infrared images of the melt pool, each infrared image including a plurality of pixels…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the additive manufacturing apparatus in Huang with the energy source, camera, and melt pool image as taught by Fan.
Regarding the energy source to melt materials, it is the Examiner’s position that the 3D printing processes disclosed in Huang would inherently include at least one method of 3D printing using lasers to melt powder as stated by Fan. This modification would be obvious to try as melting powders using energy sources is known in the field of additive manufacturing.
Regarding the camera alignment with the energy source, it is the Examiner’s position that the multiple cameras arranged at various angles disclosed in Huang would include one camera that can collect the visible light from the 3D printer as stated by Fan. This modification would be obvious through routine experimentation as various camera angles can be tested to obtain useful results.
Regarding imaging the melt pool, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different regions of the build to capture. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Huang discusses scanning objects created by a 3D printer in order to determine the printer’s inaccuracy levels, Para. 0028, lines 6-7, “…one or more trials on standard
calibration parts using 3D printer 150.”. In scanning objects created from a 3D printer during an additive manufacturing process, the melt pool would inherently be one of the areas located with the object. Therefore, imaging the melt pool would provide more data for the processing software to analyze to obtain a better understanding of the 3D printer’s inaccuracies.
Furthermore, Yamaguchi discloses, in the similar field of additive manufacturing systems to compensate for error, a controller that controls the energy source and can modify the energy source depending on errors (Page 4, last 3 lines, “The laser control device 140 includes a correction unit 144 that corrects the operation parameter of the power supply device 120 by feedback control so that the detected value of the effective intensity of the laser obtained based on the second detection signal Vs2 matches the target value.”, where the difference in the target value is seen as a correction that needs to be compensated for) It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control system in Huang to explicitly have a controller to control the energy source dependent on a correction as taught by Yamaguchi.
Regarding the control over energy source, it is the Examiner’s position this would be obvious to try as Huang discloses broad control over the creation of additive manufacturing products where changes to the apparatus would occur to compensate for errors, where the temperature control over the energy source from Yamaguchi is seen to be a more specific example of a change to the additive manufacturing apparatus. With limited amounts of parameters to modify in an additive manufacturing apparatus, the control over the energy source would eventually be tried and produce the same end-result of allowing for errors to be compensated as desired from Huang.
In addition, Chandar discloses, in the similar field of using models to determine errors in additive manufactured objects, the use of machine learning (which is a subset of artificial intelligence) for use as a model (Para. 0061, lines 5 from end, “…machine learning algorithms for model training from the processing of in-process measurement data…”, where the machine learning algorithms can output error analysis) to determine error in the manufactured object (Para. 0050, lines 12-14, “A polynomial regression model is fitted to this measured data and used to generate height error predictions at each point in the volume of novel parts.”), and then using that performing a correction using the error obtained from the machine learning model (Para. 0050, lines 16-18, “Finally, height error compensation based on the aforementioned model is applied by modifying G-code sequences used to drive the machine.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the unnamed model used in Huang with the machine learning model as taught by Chandar.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using machine learning or a subset of artificial intelligence for model training where real time measurement could be used to constantly update the error models, as stated by Fan, Para. 0061, lines 6 from end, “…machine learning algorithms for model training from the processing of in-process measurement data (for example real time measurements using machine vision or computer vision can be used to constantly update the regression model(s)).”. In addition, the model in Huang and Chandar both are able to achieve error detection and correction, so the substitution of a machine learning model would have the incentive of improving the end-results with higher error accuracies. 
	Regarding claim 16, modified Huang teaches the apparatus according to claim 15, as set forth above.
Modified Huang does not disclose:
wherein the controller is to filter and segment the image data to isolate a region of interest including the image of the melt pool before extracting the image features and applying the artificial intelligence model to the set of image features.
However, Fan discloses isolating regions of higher temperature (Page 7, Para. 5, lines 1-5, “…selective melting step (120), an nth (eg, first) set of a series of infrared images of the molten pool may be obtained (250). The nth set of series of infrared images may also include at least a portion of the powder bed…using a digital video camera with an optical filter that passes only near infrared (NIR) energy.”) that include the melt pool before extracting features (Page 17, Section D, lines 1-2, “…obtaining a first set of a series of infrared images of the melt pool, each infrared image including a plurality of pixels…”, where these images are then filtered and mapped to create a 3D volume quality model), where the machine learning model is taught by Chandar to be the replacement for the model in Huang. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified method and camera in Huang to include a step of imaging regions of higher temperature as taught by Fan.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of understanding the errors produced in the additive manufacturing process regarding the areas of highest temperature, as stated by Fan, Page 7, Para. 4, lines 1-2, “…a method for creating a 3D volume quality model based on a generated peak temperature map…”.
	Regarding claim 19, modified Huang teaches the apparatus according to claim 15, as set forth above, discloses wherein the artificial intelligence model is trained using stored image data to develop the artificial intelligence model (Inherently disclosed in teaching from Chandar, Para. 0061, lines 5 from end, “…machine learning algorithms for model training from the processing of in-process measurement data (for example real time measurements using machine vision or computer vision can be used to constantly update the regression model(s)).”), correlate the artificial intelligence model with the error (Inherently disclosed in teaching from Chandar, Para. 0050, lines 12-14, “A polynomial regression model is fitted to this measured data and used to generate height error predictions at each point in the volume of novel parts.”), and deploy the artificial intelligence model to process captured image data (Inherently disclosed in teaching from Chandar, Para. 0050, lines 16-18, “Finally, height error compensation based on the aforementioned model is applied by modifying G-code sequences used to drive the machine.”).
	Regarding claim 20, modified Huang teaches the apparatus according to claim 15, as set forth above, discloses wherein the controller is to compensate for the error by adjusting at least one of power, scan speed (Inherently disclosed in Huang, Para. 0044, lines 13-15 from end, “…a compensation algorithm can be applied to one error source (or a portion of error sources) in a manner that can also compensate for any deformation inaccuracies…”, where error sources are stated to be associated with 3D printing technology, such as 3D scanner error), focus, or spot size of the energy source during the additive manufacturing process.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20160320771 A1) in view of Fan et al. (JP 2018507325 A, hereinafter Fan) and in view of Chandar et al. (US 20190054700 A1, hereinafter Chandar) and in view of Yamaguchi et al. (JP 2019192714 A, hereinafter Yamaguchi) and in further view of Bourdev et al. (US 20180174275 A1, hereinafter Bourdev).
	Regarding claim 17, modified Huang teaches the apparatus according to claim 15, as set forth above.
Modified Huang does not disclose:
wherein the artificial intelligence model includes an autoencoder.
However, Bourdev discloses a machine learning model with an autoencoder (Para. 0071, lines 1-2, “…the encoder model 350 and the decoder model 355 form an autoencoder.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine learning model in modified Huang to include the autoencoder as taught by Bourdev.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the artificial intelligence model gain image processing and image improvement capabilities, as stated by Bourdev, Para. 0002, lines 1-3, “…image processing, and more specifically to the improvement of image quality of an image using a machine-learned autoencoder.”.
	Regarding claim 18, modified Huang teaches the apparatus according to claim 17, as set forth above.
Modified Huang does not disclose:
wherein the autoencoder is to reduce the image data to a feature vector and to reconstruct the image data from the feature vector.
However, Bourdev discloses using feature vectors to upscale image data (Para. 0048, lines 3-6, “The upsampling module 210 performs a feature extraction process to extract features from the LQ image 125 and generates a feature vector that is provided as input to the upsampling model.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine learning model in modified Huang to include the feature vectors as taught by Bourdev.
	Regarding the use of feature vectors, it is the Examiner’s position that such a modification would be obvious to try. In the field of machine learning, which is a subset of artificial intelligence, feature vectors are, “…an individual measurable property or characteristic of a phenomenon…” comprised into vectors, from https://en.wikipedia.org/wiki/Feature_(machine_learning). From the definition, these features are a fundamental building block of machine learning that would be known to one of ordinary skill in the art to use for machine learning. As a result, using multiple features as a vector would be a higher level of classification of the features that would also be known to one ordinary skill in the art. With the finite amount of data collection holders in machine learning, features are stated to be used mathematical modeling and would be useful in the models presented in Huang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
04/21/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761